Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 02/17/2021.   The changes and remarks disclosed therein were considered.
	Claims 21-25 have been canceled.  Claims 1-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 02/17/2021 with respected to the rejection of Ashida Motoi have been fully considered and are persuasive (see pages 9-12 of an amendment filed 02/17/21).  The rejection of Ashida Motoi has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Ashida Motoi, Nishida Akio and Tailliet Francois taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
 there is no teaching, suggestion, or motivation for combination in the prior art to “a capacitor including a first terminal and a second terminal, wherein said first terminal is electrically coupled to said first drain node and said second terminal is electrically coupled to said second drain node; a first 2-terminal device, wherein a first terminal of said first 2-terminal device is electrically coupled to said first terminal of said capacitor and a second terminal of said first 2-terminal device is electrically coupled to a ground node; and a second 2-terminal device, wherein a first terminal of said second 2-terminal device is electrically coupled to said second terminal of said capacitor and a second terminal of said second 2-terminal device is electrically coupled to said ground node; wherein the first and second 2-terminal devices exhibit a voltage-dependent volatile resistance state change, such that a state of said SRAM cell is achieved by causing said first 2-terminal device to be in a first resistance state and said second 2-terminal device to be in a second resistance state” in a static random access memory cell as claimed in the independent claim 1.  Claims 2-7 are also allowed because of their dependency on claim 1; or
Per claim 8: there is no teaching, suggestion, or motivation for combination in the prior art to “a capacitor including a first terminal and a second terminal, wherein said first terminal is electrically coupled to said first drain node and said second terminal is electrically coupled to said second drain node; a first 2-terminal device, wherein a first terminal of said first 2-terminal device is electrically coupled to said first terminal of said capacitor and a second terminal of said first 2-terminal device is electrically coupled to a ground node; a second 2-terminal device, wherein a first terminal of said second 2-terminal device is electrically coupled to said second terminal of said capacitor and a second terminal of said second 2-terminal device is electrically coupled to said ground node; and a first access transistor and a second access transistor, wherein a drain node of said first access transistor is electrically coupled to said first terminal of said capacitor, and a drain node of said second access transistor is electrically coupled to said second terminal of said capacitor; wherein the first and second 2-terminal devices exhibit a voltage-dependent volatile resistance state change, such that a state of said SRAM cell is achieved by causing said first 2-terminal device to be in a first resistance state and said second 2- terminal device to be in a second resistance state” in a static random access memory cell as claimed in the independent claim 8.  Claims 9-16 are also allowed because of their dependency on claim 8; or
Per claim 17: there is no teaching, suggestion, or motivation for combination in the prior art to “a capacitor including a first terminal and a second terminal, wherein said first terminal is electrically coupled to said first drain node and 6 App. No. 16/633,061Examiner: Luu, Pho M. Docket No. P120559PCT-USArt Unit: 2824said second terminal is electrically coupled to said second drain node, a first 2-terminal device, wherein a first terminal of said first 2-terminal device is electrically coupled to said first terminal of said capacitor and a second terminal of said first 2-terminal device is electrically coupled to a ground node, and a second 2-terminal device, wherein a first terminal of said second 2-terminal device is electrically coupled to said second terminal of said capacitor and a second terminal of said second 2-terminal device is electrically coupled to said ground node, wherein the first and second 2-terminal devices exhibit a voltage-dependent volatile resistance state change, such that a state of said SRAM cell is achieved by causing said first 2-terminal device to be in a first resistance state and said second 2-terminal device to be in a second resistance state” in a computing system as claimed in the independent claim 17.  Claims 18-20 are also allowed because of their dependency on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.